Exhibit 10.1

THE PMI GROUP, INC.

2005 OFFICER DEFERRED COMPENSATION PLAN

(September 19, 2007 Restatement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page SECTION 1 DEFINITIONS    1       1.1    “Affiliate”    1
      1.2    “Base Salary”    1       1.3    “Beneficiary”    1       1.4   
“Board of Directors”    1       1.5    “Bonus”    2       1.6    “Change in
Control Event”    2       1.7    “Code”    3       1.8    “Committee”    3
      1.9    “Company”    4       1.10    “Company Contributions”    4
      1.11    “Company Stock Fund”    4       1.12    “Compensation”    4
      1.13    “Compensation Deferrals”    4       1.14    “Disability” or
“Disabled”    4       1.15    “Eligible Employee”    4       1.16    “Employers”
   4       1.17    “Entry Date”    4       1.18    “ERISA”    4       1.19   
“Participant”    5       1.20    “Participant’s Account” or “Account”    5
      1.21    “Payment Date”    5       1.22    “Plan”    5       1.23    “Plan
Year”    5       1.24    “Predecessor Plan”    5       1.25    “Predecessor Plan
Contributions”    5       1.26    “Separation from Service”    5       1.27   
“Shares”    5       1.28    “Specified Participant”    6       1.29   
“Unforeseeable Emergency”    6 SECTION 2 PARTICIPATION    6       2.1   
Participation    6       2.2    Cancellation of Compensation Deferrals    9
      2.3    Termination of Participation    10       2.4    Transition Rule
under Section 409A of the Code    10 SECTION 3 COMPENSATION DEFERRAL ELECTIONS
   10

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page       3.1    Compensation Deferrals    10       3.2    Crediting
of Compensation Deferrals    10       3.3    Company Contributions    10
      3.4    Deemed Investment Return on Accounts    11       3.5    Form of
Payment    11       3.6    Term of Deferral    11       3.7    Changes in
Elections as to Form of Payment and/or Term of Deferral    12       3.8   
Predecessor Plan Contributions    12 SECTION 4 ACCOUNTING    13       4.1   
Participants’ Accounts    13       4.2    Participants Remain Unsecured
Creditors    13       4.3    Accounting Methods    13       4.4    Reports    13
SECTION 5 DISTRIBUTIONS    13       5.1    Normal Time for Distribution    13
      5.2    Special Rule for Change in Control Event    14       5.3    Special
Rule for Death    14       5.4    Special Rule for Disability    14       5.5   
Special Rule for Separation From Service    14       5.6    Required Six-Month
Delay of Payment to a Specified Participant    15       5.7    Delay of Payment
Permitted Under Certain Circumstances    15       5.8    Acceleration of
Payment(s) Permitted Under Certain Circumstances    16       5.9    Beneficiary
Designations    17       5.10    Unforeseeable Emergency    18       5.11   
Payments to Incompetents    18       5.12    Undistributable Accounts    18
SECTION 6 PARTICIPANT’S INTEREST IN ACCOUNT    19       6.1    Compensation
Deferrals    19       6.2    Vesting in Company Contributions    19       6.3   
Vesting in Predecessor Plan Contributions    19 SECTION 7 ADMINISTRATION OF THE
PLAN    20       7.1    Plan Administrator    20       7.2    Committee    20
      7.3    Actions by Committee    20

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page         7.4    Powers of Committee    20         7.5    Decisions
of Committee and its Delegates    21         7.6    Administrative Expenses   
21         7.7    Eligibility to Participate    21         7.8   
Indemnification    21 SECTION 8 UNFUNDED PLAN    22 SECTION 9 MODIFICATION OR
TERMINATION OF THE PLAN    22         9.1    Employers’ Obligations Limited   
22         9.2    Right to Amend or Terminate    22         9.3    Effect of
Termination    22         9.4    Acceleration of Distributions Permitted on
Certain Terminations    22 SECTION 10 GENERAL    23       10.1    Inalienability
   23       10.2    Rights and Duties    23       10.3    No Enlargement of
Employment Rights    23       10.4    Applicable Law    23       10.5   
Apportionment of Costs and Duties    23       10.6    Compensation Deferrals Not
Counted Under Other Employee Benefit Plans    23       10.7    Tax Withholding
   24       10.8    Adjustments in Authorized Shares    24       10.9   
Severability    24       10.10    Captions    24       10.11    No Guarantees
Regarding Tax Treatment    24 EXECUTION    25

 

-iii-



--------------------------------------------------------------------------------

THE PMI GROUP, INC.

2005 OFFICER DEFERRED COMPENSATION PLAN

(September 19, 2007 Restatement)

THE PMI GROUP, INC., a Delaware corporation, having established The PMI Group,
Inc. 2005 Officer Deferred Compensation Plan (the “Plan”), effective as of
January 1, 2005, for the benefit of a select group of management and highly
compensated employees of the Company and its eligible affiliates in order to
provide such employees with certain deferred compensation benefits, hereby
amends and restates the Plan in its entirety, effective as of September 19,
2007, as set forth below.

The Plan is an unfunded deferred compensation plan that is intended to
(1) comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended, and (2) qualify for the exemptions provided in sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended.

SECTION 1

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

1.1 “Affiliate” means each corporation, trade or business which is, together
with any Employer, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of section
414(b), (c) or (m) of the Code), but only for the period during which such other
entity is so affiliated with the Employer. Notwithstanding the foregoing, in
applying sections 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and in applying Treasury regulation section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
section 414(c) of the Code, the phrase “at least 50 percent” will be used
instead of “at least 80 percent” at each place it appears in such sections.

1.2 “Base Salary” means the base salary payable to an Eligible Employee by his
or her Employer with respect to services performed during any period by the
Employee and does not include any other type of remuneration.

1.3 “Beneficiary” means the person or persons entitled to receive the balance
credited to a Participant’s Account under the Plan upon the death of a
Participant, as provided in Section 5.3.

1.4 “Board of Directors” means the Board of Directors of the Company, as
constituted from time to time, except that any action that could be taken by the
Board of Directors may also be taken by a duly authorized Committee of the Board
of Directors.

 

1



--------------------------------------------------------------------------------

1.5 “Bonus” means the cash-based incentive award (if any) payable to an Eligible
Employee under his or her Employer’s bonus plan or policy, which the Committee,
in its discretion, has designated as being eligible for deferral under the Plan.

1.6 “Change in Control Event” means a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company as determined in accordance
with section 409A(a)(2)(A)(v) of the Code and Treasury regulation section
1.409A-3(i)(5), and as set forth below:

(a) A change in the ownership of the Company occurs on the date that any one
person or more than one person acting as a group (a “Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (a), the acquisition of additional stock by any one
Person who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company shall not be
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company within the meaning of subsection
(b) below). An increase in the percentage of stock owned by any one Person as a
result of a transaction in which the Company acquires its stock in exchange for
property shall be treated as an acquisition of stock for purposes of this
subsection (a). This subsection (a) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and the Company’s
stock remains outstanding after the transaction;

(b) A change in the effective control of the Company occurs on the date that
either: (1) any one Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
the stock of the Company possessing thirty percent (30%) or more of the total
voting power of the stock of the Company; or (2) a majority of the members of
the Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of the appointment or election. A change in
effective control also may occur in a transaction in which either of the two
corporations involved in the transaction has a Change in Control Event under
subsection (a) above or (c) below. For purposes of this subsection (b), if any
one Person is considered to effectively control the Company within the meaning
of this subsection (b), the acquisition of additional control of the Company by
such Person shall not be considered to cause a change in the effective control
of the Company (or to cause a change in the ownership of the Company within the
meaning of subsection (a) above); or

(c) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this

 

2



--------------------------------------------------------------------------------

purpose, “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, there is no Change in Control
Event under this subsection (c) when there is a transfer of assets of the
Company to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided below. A transfer of assets by the
Company shall not be treated as a change in the ownership of such assets if the
assets are transferred to: (1) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock;
(2) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company; (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company; or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause (3) above. For purposes
of this subsection (c) and except as otherwise provided, a person’s status is
determined immediately after the transfer of the assets.

For purposes of this Section 1.6, persons will not be considered to be acting as
a group solely because they purchase or own stock of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, and if a
person, including an entity, owns stock in both the Company and another
corporation and the Company and the other corporation enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders only
with respect to the ownership in the Company before the transaction giving rise
to the change and not with respect to the ownership interest in the other
corporation. Section 318(a) of the Code also applies to determine stock
ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option);
provided, however, that if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury regulation sections 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.

1.7 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation or
other Treasury Department or Internal Revenue Service guidance promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing or superseding such section.

1.8 “Committee” means the committee appointed by (and serving at the pleasure
of) the Chief Executive Officer of the Company (the “CEO”) to administer the
Plan. As of the effective date of the Plan, the members of the Committee shall
be the CEO and the Company’s senior human resources officer.

 

3



--------------------------------------------------------------------------------

1.9 “Company” means The PMI Group, Inc., a Delaware corporation, or any
successor thereto and any Affiliate to the extent required.

1.10 “Company Contributions” mean the amounts credited to Participants’ Accounts
under the Plan by the Company, in accordance with Section 3.3.

1.11 “Company Stock Fund” means an investment fund that is deemed invested
wholly in Shares.

1.12 “Compensation” means the Base Salary and Bonuses (if any) of a
Participant. A Participant’s Compensation shall not include any other type of
remuneration.

1.13 “Compensation Deferrals” mean the amounts credited to Participants’
Accounts under the Plan pursuant to their deferral elections made in accordance
with Section 2.1.

1.14 “Disability” or “Disabled” means (a) the inability of a Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Employer.
The Committee shall determine whether or not a Participant is Disabled based on
such evidence as the Committee deems necessary or advisable. Notwithstanding the
foregoing, a Participant shall be deemed to be Disabled if he or she is
determined to be totally disabled by the Social Security Administration.

1.15 “Eligible Employee” means an employee of an Employer who holds office at
the level of Vice President or above, including any Assistant Vice President or
Field Vice President upon the next Entry Date after his or her initial hire or
promotion (as the case may be). Notwithstanding the preceding, the Board of
Directors, in its sole discretion, may (a) change the required title for
purposes of determining eligibility for the Plan, and (b) determine that one or
more otherwise eligible employees of an Employer shall not be Eligible
Employees.

1.16 “Employers” mean the Company and each Affiliate that directly employs such
Participant.

1.17 “Entry Date” means the first day of a calendar quarter (that is,
January 1, April 1, July 1, or October 1).

1.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

 

4



--------------------------------------------------------------------------------

1.19 “Participant” means an individual who (a) has become a Participant in the
Plan pursuant to Section 2.1, and (b) has not ceased to be a Participant
pursuant to Section 2.3. “Participant” also means an individual who does not
otherwise meet the participation requirements of this Plan but whose Predecessor
Plan Contributions have been transferred to this Plan for distribution
hereunder.

1.20 “Participant’s Account” or “Account” means, as to any Participant, the
separate account maintained on the books of the Company in order to reflect his
or her interest under the Plan.

1.21 “Payment Date” means the first day of a calendar month.

1.22 “Plan” means The PMI Group, Inc. 2005 Officer Deferred Compensation Plan,
as set forth in this instrument and as heretofore or hereafter amended from time
to time.

1.23 “Plan Year” means the calendar year.

1.24 “Predecessor Plan” means The PMI Group, Inc. Officer Deferred Compensation
Plan, which was frozen effective as of December 31, 2004.

1.25 “Predecessor Plan Contributions” means the unvested “Company Contributions”
that were credited to participants’ accounts under the Predecessor Plan as of
December 31, 2004 (as adjusted for deemed investment returns, gains and losses
thereon). All Predecessor Plan Contributions were transferred from the
Predecessor Plan to this Plan effective as of January 1, 2005 for distribution
under the terms of this Plan.

1.26 “Separation from Service” means a Participant’s death, retirement or other
termination of employment with the Employer and all of its Affiliates (as
determined in accordance with section 409A(2)(A)(i) of the Code and Treasury
regulation section 1.409A-1(h)), including, but not by way of limitation, a
termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment by the Company or an Affiliate. For this purpose,
the employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of
absence, except that if the period of such leave exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, then the employment relationship shall be deemed to have
terminated on the first day immediately following such six-month period. A leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer.

1.27 “Shares” means shares of the Company’s common stock.

 

5



--------------------------------------------------------------------------------

1.28 “Specified Participant” means a Participant who, as of the date of his or
her Separation from Service, is a key employee of the Company. For this purpose,
a Participant shall be deemed to be a “key employee” of the Company if he or she
meets the requirements of section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5) of the Code) at any time during the 12-month period ending on
September 30 (the “Identification Date”). In this connection, the definition of
compensation under Treasury regulation section 1.415(c)-2(a) will be used,
applied as if no safe harbor provided in Treasury regulation section
1.415(c)-2(d) were used, no elective special timing rules provided in Treasury
regulation section 1.415(c)-2(e) were used, and no elective special rules
provided in Treasury regulation section 1.415(c)-2(g) were used. If a
Participant is a key employee of the Company as of any Identification Date, then
he or she will be treated as such for the entire 12-month period beginning on
the first day of the fourth month following the Identification Date.

1.29 “Unforeseeable Emergency” means (a) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or his or
her spouse, Beneficiary or dependent (as defined in section 152 of the Code, but
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof), (b) loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Committee will determine whether or not a Participant has
incurred an Unforeseeable Emergency based on such evidence as the Committee
deems necessary or advisable.

SECTION 2

PARTICIPATION

2.1 Participation. Each Eligible Employee’s decision to become a Participant
shall be entirely voluntary.

2.1.1 Initial Elections by Current Eligible Employees. An Eligible Employee may
elect to become a Participant in the Plan by electing, no later than
December 31, 2004, to make Compensation Deferrals under the Plan. An election
under this Section 2.1.1 to make Compensation Deferrals shall be effective only
for the 2005 Plan Year. Any Compensation Deferral elections for subsequent Plan
Years must be made pursuant to Section 2.1.3.

2.1.2 Initial Elections by Newly-Eligible Employees.

(a) General.

(i) Before September 19, 2007. Each individual who first becomes an Eligible
Employee on or after January 1, 2005 and before September 19, 2007 (whether by
hire or promotion) may elect to become a Participant in the Plan by electing,
within thirty (30)

 

6



--------------------------------------------------------------------------------

days of the date of his or her hire or promotion (as the case may be) to the
level of Vice President or above, including any Assistant Vice President or
Field Vice President, to make Compensation Deferrals under the Plan. However, no
such election may be made if the Eligible Employee was previously eligible to
participate in another plan that is required to be aggregated with this Plan
under section 409A of the Code

(ii) On or After September 19, 2007. Each individual who first becomes an
Eligible Employee on or after September 19, 2007 (whether by hire or promotion)
(a “Newly-Eligible Employee”) will be eligible to participate in the Plan
effective as of the Entry Date that coincides with the date on which he or she
became an Eligible Employee (his or her “Initial Eligibility Date”). A
Newly-Eligible Employee may elect to become a Participant in the Plan by
electing, within thirty (30) days after his or her Initial Eligibility Date, to
make Compensation Deferrals under the Plan. However, no such election may be
made if the Eligible Employee was previously eligible to participate in another
plan that is required to be aggregated with this Plan under section 409A of the
Code.

(b) Rehired Eligible Employees. Notwithstanding the foregoing provisions of this
Section 2.1.2, in the case of an individual who ceases to be an Eligible
Employee, regardless of whether he or she still is a Participant with an Account
balance under the Plan, and who subsequently becomes an Eligible Employee again,
he or she will be treated as a Newly-Eligible Employee for purposes of
subsection (a)(ii) above as of the date that the individual again becomes an
Eligible Employee, provided that he or she had not been an Eligible Employee at
any time during the twenty-four (24) month period ending on such date. In
addition, in the case of a former Participant who ceased to be such because his
or her entire Account balance had been distributed, and on or before the date of
the last distribution from the Account he or she ceased to be an Eligible
Employee, he or she will be treated as a Newly-Eligible Employee for purposes of
subsection (a)(ii) above as of the first date following such distribution that
the individual again becomes an Eligible Employee.

(c) Effect of Initial Elections.

(i) Base Salary. An Eligible Employee’s election under subsection (a) above (the
“Initial Election”) to defer the Base Salary portion of his or her Compensation
shall be effective only with respect to the Base Salary that is payable for
services performed beginning with the first payroll period immediately following
his or her timely filing of the election and only for the remainder of the Plan
Year with respect to which the election is made.

(ii) Bonus(es). An Eligible Employee’s Initial Election to defer the Bonus
portion(s) (if any) of his or her Compensation shall be effective only with
respect to the portion of the Bonus(es) that is payable for services performed
after his or her timely filing of the Election (that is, the amount equal to the
total amount of the Bonus(es) for the performance period multiplied by the ratio
of the number of days remaining in the performance period after the filing of
the Election over the total number of days in the performance period).

 

7



--------------------------------------------------------------------------------

(iii) Duration of Election. An Eligible Employee’s Initial Election to make
Compensation Deferrals shall be effective only for the remainder of the Plan
Year with respect to which the Election is made. Any Compensation Deferral
elections for subsequent Plan Years shall be made pursuant to Section 2.1.3.

2.1.3 Elections for Subsequent Plan Years. An Eligible Employee may become a
Participant (or continue or reinstate his or her active participation) in the
Plan for any subsequent Plan Year by electing, no later than December 31 of the
immediately preceding Plan Year, to make Compensation Deferrals under the Plan.
An election under this Section 2.1.3 to make Compensation Deferrals shall be
effective only for the Plan Year with respect to which the election is made.

2.1.4 Separate Election to Defer Bonuses. Notwithstanding the foregoing, each
Eligible Employee shall make a separate Compensation Deferral election with
respect to the Bonus portion(s) (if any) of his or her Compensation. An Eligible
Employee’s Compensation Deferral election with respect to his or her Bonus(es)
shall be made no later than December 31 of the Plan Year immediately preceding
the Plan Year during which the Eligible Employee will perform the services for
which the Bonus(es) may be paid, except to the limited extent provided in
Section 2.1.2.

2.1.5 Performance-Based Compensation. Notwithstanding the foregoing provisions
of this Section 2.1, if the Committee (in its discretion) determines that the
Bonus portion(s) (if any) of an Eligible Employee’s Compensation qualifies as
“performance-based compensation” under section 409A of the Code and Treasury
regulation section 1.409A-1(e), the Eligible Employee’s Compensation Deferral
election with respect to such Bonus(es) may be made at such time as is permitted
by the Committee (but not later than the deadline specified in section 409A of
the Code and Treasury regulation section 1.409A-2(a)(8)), provided that the
Employee performs services continuously from the later of the beginning of the
applicable performance period or the date the applicable performance criteria
are established through the date the election is made. However, in no event may
an election to defer Bonus(es) be made after they have become readily
ascertainable.

2.1.6 USERRA Rights. Notwithstanding the foregoing provisions of this
Section 2.1, in accordance with Treasury regulation section 1.409A-2(a)(15) the
Committee may (in its discretion) provide an Eligible Employee with a
Compensation Deferral election to satisfy the requirements of the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended (“USERRA”),
if applicable.

2.1.7 No Election Changes During Plan Year. After the beginning of a Plan Year,
a Participant shall not be permitted to change, terminate or revoke his or her
Compensation Deferral election for such Plan Year, except to the limited extent
provided in Section 2.2.

 

8



--------------------------------------------------------------------------------

2.1.8 Specific Timing and Method of Elections. Notwithstanding any contrary
provision of this Section 2.1, the Committee, in its sole discretion, shall
determine the manner and deadlines for Participants to make Compensation
Deferral elections under the Plan. The deadlines prescribed by the Committee may
be earlier than the deadlines specified in this Section 2.1, but shall not be
later than such specified deadlines.

2.2 Cancellation of Compensation Deferrals. Notwithstanding any contrary
provision of Section 2.1:

2.2.1 Hardship Distribution under 401(k) Plans. In the event that a Participant
receives a hardship distribution under The PMI Group, Inc. Savings and
Profit-Sharing Plan or any other plan (maintained by an Employer) which contains
a qualified cash or deferred arrangement under section 401(k) of the Code
(collectively, the “401(k) Plans”), the Participant’s Compensation Deferrals
under this Plan (if any) shall be cancelled for a period of six (6) months from
the date that the Participant received such hardship distribution or the
remainder of the Plan Year in which the Participant received such hardship
distribution (whichever period is longer). Notwithstanding the foregoing, the
Participant’s Compensation Deferrals shall not be so cancelled if the Committee
determines that such cancellation is not required in order to preserve the
tax-qualification of the 401(k) Plans.

2.2.2 Unforeseeable Emergency. In the event that a Participant incurs an
Unforeseeable Emergency, the Committee, in its sole discretion, may cancel the
Participant’s Compensation Deferrals (if any) under the Plan for the remainder
of the Plan Year in which the Participant incurred the Unforeseeable Emergency.

2.2.3 Eligible Disability. In the event that a Participant incurs an Eligible
Disability (as defined below), the Committee, in its sole discretion, may cancel
the Participant’s Compensation Deferrals (if any) under the Plan, provided that
such cancellation occurs by the later of the end of the Participant’s taxable
year or the fifteenth (15th) day of the third month following the date on which
the Participant incurs the Eligible Disability. For purposes of this
Section 2.2.3, “Eligible Disability” means any medically determinable physical
or mental impairment resulting in the Participant’s inability to perform the
duties of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months. The Committee shall determine
whether or not a Participant has incurred an Eligible Disability based on such
evidence as the Committee deems necessary or advisable.

2.2.4 Irrevocability of Prior Compensation Deferrals. Notwithstanding the
foregoing, a Participant’s election to make Compensation Deferrals under
Section 2.1 shall be irrevocable as to amounts already deferred as of the
effective date of any cancellation in accordance with this Section 2.2.

 

9



--------------------------------------------------------------------------------

2.2.5 Resumption of Compensation Deferrals. A Participant whose Compensation
Deferrals have been cancelled pursuant to this Section 2.2 may later resume
making Compensation Deferrals under the Plan only in accordance with
Section 2.1.3.

2.3 Termination of Participation. An individual who has become a Participant in
the Plan shall remain a Participant until his or her entire vested Account
balance has been distributed. However, an Eligible Employee who has become a
Participant may or may not be an active Participant making Compensation
Deferrals for a particular Plan Year, depending upon whether he or she has
elected to make Compensation Deferrals for such Plan Year.

2.4 Transition Rule under Section 409A of the Code. Notwithstanding any contrary
Plan provision, a Participant may, in the manner specified by the Committee,
cancel his or her 2005 Plan Year Compensation Deferral election made under
Section 2.1 (in whole or in part). The amount subject to such cancellation shall
be distributed to the Participant in a lump sum cash payment in calendar year
2005 or, if later, the Participant’s taxable year in which the amount becomes
earned and vested. Any Company Contribution that has been credited to the
Participant’s Account by reason of any Compensation Deferrals cancelled under
this Section 2.4 shall be permanently forfeited.

SECTION 3

COMPENSATION DEFERRAL ELECTIONS

3.1 Compensation Deferrals. At the times and in the manner prescribed in
Section 2.1, each Eligible Employee may elect to defer portions of his or her
Compensation and to have the amounts of such Compensation Deferrals credited to
his or her Account. For each Plan Year, an Eligible Employee may elect to defer
an amount equal to any percentage or any specific dollar amount of his or her
Compensation, provided that the percentage or dollar amount elected by the
Participant shall result in an expected Compensation Deferral equal to at least
the lesser of (a) $5,000, or (b) five percent (5%) of his or her Compensation.
Notwithstanding any contrary provision of the Plan, the Committee may reduce a
Participant’s Compensation Deferrals to the extent necessary to satisfy any
required deductions for welfare plans or any deductions required by law.

3.2 Crediting of Compensation Deferrals. The amounts deferred pursuant to
Section 3.1 shall reduce the Participant’s Compensation for the Plan Year and
shall be credited to the Participant’s Account for each pay period in which the
amounts (but for the Compensation Deferral) would have been paid to the
Participant, as of the date determined by the Company. For each Plan Year, the
exact dollar amount to be deferred from each Compensation payment shall be
determined by the Committee under such formulae as it shall adopt from time to
time.

3.3 Company Contributions. A Company Contribution equal to twenty-five percent
(25%) of the amount a Participant elects to have deemed invested in the Company
Stock Fund shall

 

10



--------------------------------------------------------------------------------

be credited to the Participant’s Account, on such terms and conditions as the
Committee may specify in its sole discretion. The Company Contribution (if any)
made on behalf of a Participant shall be credited to the Participant’s Account
as of the date specified by the Company. Notwithstanding the foregoing, no more
than a total of 250,000 Shares may be delivered to (a) Participants in this Plan
pursuant to Company Contributions credited hereunder, and (b) participants in
the Predecessor Plan pursuant to “Company Contributions” credited thereunder on
or after the date of the Company’s annual meeting in 2004.

3.4 Deemed Investment Return on Accounts. Although no assets will be segregated
or otherwise set aside with respect to a Participant’s Account, the amount that
is ultimately payable to the Participant with respect to his or her Account
shall be determined as if such Account had been invested in such manner as the
Committee, in its discretion, may specify from time to time (including, but not
limited to, the equity return method). The Committee, in its sole discretion,
shall adopt (and may modify from time to time) such rules and procedures as it
deems necessary or appropriate to implement the deemed investment of the
Participants’ Accounts. Such procedures shall (a) provide that a Participant
shall be entitled to make deemed investment elections as to the deemed
investment of his or her Account, and (b) permit a Participant to elect (not
less than once per calendar quarter) to have part or all of his or her Account
deemed invested in the Company Stock Fund (including the reinvestment of any
deemed dividends). However, such procedures may differ among Participants or
classes of Participants, as determined by the Committee in its discretion.
Notwithstanding the foregoing, any Company Contribution or Predecessor Plan
Contribution that is credited to a Participant’s Account under the Plan shall be
deemed invested in the Company Stock Fund.

3.5 Form of Payment. Subject to the provisions of Section 5, each Participant
shall indicate on his or her deferral election (made pursuant to Section 3.1)
the form of payment for the Compensation Deferrals (and deemed investment
returns, gains and losses thereon) made pursuant to such election. A Participant
may elect (a) a lump sum cash payment, or (b) a fixed number of substantially
equal annual cash installment payments (not to exceed ten (10)). A Participant’s
election as to the form of payment shall apply to all amounts credited to the
Participant’s Account for the Plan Year with respect to which the election is
made, and except to the limited extent provided in Section 3.7, shall be
irrevocable. Any vested Company Contributions credited to a Participant’s
Account shall be paid in the form of whole Shares (with the balance, if any, in
cash), payable on the Payment Date that immediately follows the end of the
term(s) of deferral elected by the Participant for his or her Compensation
Deferrals with respect to which such Company Contribution was made, provided
that if the Participant receives installment payments, the Shares shall be paid
with the first such installment.

3.6 Term of Deferral. Subject to the provisions of Section 5, each Participant
shall indicate on his or her deferral election (made pursuant to Section 3.1)
the time for payment for the Compensation Deferrals (and deemed investment
returns, gains and losses thereon) made pursuant to such election. A Participant
may elect a term of deferral equal to any whole number of months (not

 

11



--------------------------------------------------------------------------------

less than twelve (12)) specified in his or her deferral election. In addition,
pursuant to such procedures as the Committee (in its discretion) may adopt from
time to time, a Participant may elect a term of deferral which ends upon the
later (or earlier) of the expiration of a specified period or the occurrence of
a specific event, provided that any such election satisfies the requirements of
section 409A of the Code (e.g., attainment of a specific age or Separation from
Service) and subject to Section 5 of the Plan. A Participant’s election as to
the term of deferral shall apply to all amounts credited to the Participant’s
Account for the Plan Year with respect to which the election is made, and except
to the limited extent provided in Section 3.7, shall be irrevocable.

3.7 Changes in Elections as to Form of Payment and/or Term of Deferral. Subject
to the provisions of Section 5, a Participant may change his or her election
under Section 3.5 and/or Section 3.6 for amounts credited to the Participant’s
Account for any Plan Year and make a new election (a “Subsequent Deferral
Election”), provided that the following requirements (the “Subsequent Deferral
Requirements”) are satisfied: (a) the Subsequent Deferral Election shall not
take effect until at least twelve (12) months after the date on which the
Election is made; (b) the Subsequent Deferral Election is made not less than
twelve (12) months before the date payment of such amounts was previously
scheduled to be made or commenced, (c) the newly-elected scheduled payment
commencement date is at least five (5) years after the date payment of such
amounts was previously scheduled to be made or commenced, and (d) payment of
such amounts has not actually commenced. For example, if a Participant initially
elected to receive his or her 2005 Plan Year Compensation Deferrals (and deemed
investment returns, gains and losses thereon) in the form of five
(5) substantially equal annual cash installment payments, with the first
installment payable on July 1, 2008, the Participant instead may elect to
receive payment of such amounts in the form of a lump sum cash payment, provided
that such Subsequent Deferral Election is made on or before June 30, 2007 (that
is, not less twelve (12) months before the date on which payment of such amounts
previously was scheduled to commence) and the newly-elected scheduled payment
date is July 1, 2013 or later (that is, at least five (5) years after the date
payment of such amounts was previously scheduled to commence). Notwithstanding
the foregoing, in accordance with Treasury regulation section 1.409A-2(b)(8) the
Subsequent Deferral Requirements shall be deemed to be satisfied to the extent
the Committee (in its discretion) provides a Participant with a Subsequent
Deferral Election to satisfy the requirements of USERRA (as defined in
Section 2.1.6), if applicable.

3.8 Predecessor Plan Contributions. Any vested Predecessor Plan Contribution
credited to a Participant’s Account shall be paid in the form of whole Shares
(with the balance, if any, in cash), payable on the Payment Date that
immediately follows the Participant’s Designated Payment Date or as soon as
administratively practicable thereafter. A Participant’s “Designated Payment
Date” shall mean the time for payment previously elected by the Participant
under the Predecessor Plan for his or her “Compensation Deferrals” with respect
to which such Predecessor Plan Contribution was made, which election was in
effect on December 31, 2004 (the “Predecessor Plan Election”). In this
connection, a Participant’s Predecessor Plan Election shall be construed in a
manner that is consistent with the requirements of section 409A of the Code.
However, a Participant may change his or her Designated Payment Date in
accordance with the rules set forth in Section 3.7.

 

12



--------------------------------------------------------------------------------

SECTION 4

ACCOUNTING

4.1 Participants’ Accounts. For each Plan Year, at the direction of the
Committee, there shall be established and maintained on the books of the
Company, a separate Account or Accounts for each Participant to which shall be
credited all Compensation Deferrals made by the Participant during such Plan
Year, any Company Contribution made by the Company on behalf of the Participant
during the Plan Year, and deemed investment returns, gains and losses on such
amounts. A separate Account also shall be established and maintained on the
books of the Company for a Participant (if applicable) to which shall be
credited his or her Predecessor Plan Contributions that were transferred from
the Predecessor Plan to this Plan for distribution hereunder, and deemed
investment returns, gains and losses on such amounts.

4.2 Participants Remain Unsecured Creditors. All amounts credited to a
Participant’s Account under the Plan shall continue for all purposes to be a
part of the general assets of the Company. Each Participant’s interest in the
Plan shall make him or her only a general, unsecured creditor of the Company.

4.3 Accounting Methods. The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Participants’ Accounts, including the
calculation and crediting (or debiting) of deemed investment returns, gains and
losses, shall be determined by the Committee, in its sole discretion. The
accounting methods or formulae selected by the Committee may be revised from
time to time.

4.4 Reports. Each Participant shall be furnished with periodic statements of his
or her Account, reflecting the status of his or her interest in the Plan, at
least annually.

SECTION 5

DISTRIBUTIONS

5.1 Normal Time for Distribution. Subject to the other provisions of this
Section 5, a distribution of the vested balance credited to a Participant’s
Account shall be made or commenced on the Payment Date that immediately follows
the end of the term of deferral(s) elected by the Participant under Section 3.6
or 3.7 (as applicable) or as soon as administratively practicable thereafter,
and in the form elected by the Participant under Section 3.5 or 3.7 (as
applicable), in accordance with the following rules. If the Participant elected
to receive annual cash installment payments, his or her first installment shall
be equal to the vested balance then credited to his or her Account, divided by
the number of installments to be made. Each subsequent annual installment shall
be paid to the Participant on each anniversary of the first installment payment
or as soon as administratively practicable thereafter and shall be equal to the
vested balance then credited to the Participant’s Account, divided by the number
of installments remaining to be paid. While a Participant’s Account is in
installment payout status, the unpaid balance credited to the Participant’s
Account shall continue to be credited (or debited) with deemed investment
returns, gains and losses in accordance with Section 3.4.

 

13



--------------------------------------------------------------------------------

5.2 Special Rule for Change in Control Event. If there is a Change in Control
Event, the vested balance then credited to a Participant’s Account shall be
distributed to him or her in a lump sum cash payment on the Payment Date that
immediately follows the date of the Change in Control Event or as soon as
administratively practicable thereafter; provided, however, that any vested
Company Contributions or vested Predecessor Plan Contributions credited to the
Participant’s Account shall be paid in the form of whole Shares (with the
balance, if any, in cash). Deemed investment returns, gains and losses shall be
credited (or debited) prior to any such accelerated distribution in accordance
with Section 3.4. The amount of any such accelerated distribution shall also
include any amount that the Participant deferred but which has not yet been
credited to his or her Account.

5.3 Special Rule for Death. If a Participant dies, the vested balance then
credited to his or her Account shall be distributed to the Participant’s
Beneficiary in a lump sum cash payment on the Payment Date that immediately
follows the Participant’s death or as soon as administratively practicable
thereafter; provided, however, that any vested Company Contributions or vested
Predecessor Plan Contributions credited to the Participant’s Account shall be
paid in the form of whole Shares (with the balance, if any, in cash). However,
if a Participant dies without having effectively designated a Beneficiary, or if
no Beneficiary survives the Participant, such distribution shall be made to the
Participant’s surviving spouse or if no surviving spouse, then to a domestic
partner, where recognized by applicable law, or if the Participant is not
survived by his or her spouse or domestic partner, to the Participant’s estate.
Deemed investment returns, gains and losses shall be credited (or debited) prior
to any such accelerated distribution in accordance with Section 3.4.

5.4 Special Rule for Disability. If a Participant becomes Disabled, the vested
balance then credited to his or her Account shall be distributed to the
Participant in a lump sum cash payment on the Payment Date that immediately
follows the date on which the Participant became Disabled or as soon as
administratively practicable thereafter; provided, however, that any vested
Company Contributions or vested Predecessor Plan Contributions credited to the
Participant’s Account shall be paid in the form of whole Shares (with the
balance, if any, in cash). Deemed investment returns, gains and losses shall be
credited (or debited) prior to any such accelerated distribution in accordance
with Section 3.4.

5.5 Special Rule for Separation From Service. If a Participant incurs a
Separation from Service, the vested balance credited to his or her Account shall
be distributed to the Participant in a lump sum cash payment on the Payment Date
that immediately follows January 15 of the second calendar year following the
year in which the Participant incurred the Separation from Service or as soon as
administratively practicable thereafter; provided, however, that amounts that
would otherwise be distributed pursuant to an effective election of up to ten
(10) annual installments shall continue to be distributed pursuant to such
effective election; and provided, further, that any vested

 

14



--------------------------------------------------------------------------------

Company Contributions or vested Predecessor Plan Contributions credited to the
Participant’s Account shall be paid in whole Shares (with the balance, if any,
in cash). Any amount to be distributed pursuant to the preceding sentence shall
continue to be credited (or debited) with deemed investment returns, gains and
losses in accordance with Section 3.4 until the date of payment. For example, if
a Participant incurs a Separation from Service during July 2007, and an amount
remains credited to his or her Account on January 15, 2009 (after application of
the other provisions of Section 5), then such amount (as increased or decreased
by deemed investment returns, gains and losses thereon) shall be distributed to
the Participant in a lump sum cash payment on February 1, 2009 or as soon as
administratively practicable thereafter (assuming such amount would otherwise be
distributed pursuant to an effective election other than an election of up to
ten (10) annual installments and no Company Contributions or Predecessor Plan
Contributions are credited to the Account). Alternatively, if the Participant
had made an effective election of up to ten (10) annual installments, then his
or her Compensation Deferrals (as increased or decreased by deemed investment
returns, gains and losses thereon) subject to such effective election shall
continue to be distributed pursuant to the ten-year schedule.

5.6 Required Six-Month Delay of Payment to a Specified Participant.
Notwithstanding any contrary Plan provision and subject to the provisions of
Sections 5.3, 5.8.1 and 5.8.2, any payment(s) that are otherwise required to be
made under the Plan to a Specified Participant due to his or her Separation from
Service shall be accumulated during the first six (6) months following the
Separation from Service and shall instead be paid on the Payment Date that
immediately follows the end of such six-month period or as soon as
administratively practicable thereafter.

5.7 Delay of Payment Permitted Under Certain Circumstances. Notwithstanding any
contrary provision of Section 5:

5.7.1 Payments Subject to Section 162(m) of the Code. Any payment scheduled to
be made under the Plan shall be delayed to the extent that the Company
reasonably anticipates that if the payment were made as scheduled, its deduction
with respect to such payment otherwise would not be permitted due to the
application of section 162(m) of the Code. Any such delayed payment shall be
made either (a) during the Participant’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by the
application of section 162(m) of the Code, or (b) during the period beginning
with the date of the Participant’s Separation from Service and ending on the
later of (i) the last day of the Company’s fiscal year in which the Participant
incurs the Separation from Service or (ii) the fifteenth (15th) day of the third
month following the Separation from Service. If any such payment is delayed to a
date on or after the Participant’s Separation from Service, the payment shall be
considered a payment due to the Participant’s Separation from Service for
purposes of Section 5.6, and in the case of a Specified Participant, the date
that is six (6) months after the Participant’s Separation from Service will be
substituted for any reference to the Participant’s Separation from Service in
the immediately

 

15



--------------------------------------------------------------------------------

preceding sentence. If any scheduled payment to a Participant in the Company’s
fiscal year is delayed in accordance with this Section 5.7.1, then all scheduled
payments to that Participant that could be delayed hereunder also shall be
delayed. Notwithstanding the foregoing, a distribution of a Participant’s
Account shall be made without regard to the deductibility limitation of section
162(m) of the Code if the time for distribution is accelerated pursuant to
Section 5.2, 5.3, or 5.4.

5.7.2 Payments That Would Violate Federal Securities Laws or Other Applicable
Law. Any payment scheduled to be made under the Plan shall be delayed if the
Company reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law. Any such delayed payment shall
be made at the earliest date at which the Company reasonably anticipates that
the making of the payment will not cause such violation. For this purpose, the
making of a payment under the Plan that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code will not
be treated as a violation of applicable law.

5.7.3 Going Concern. Any payment scheduled to be made under the Plan shall be
delayed if the Company reasonably anticipates that the making of the payment
would jeopardize the Company’s ability to continue as a going concern. Any such
delayed payment shall be made in the first taxable year in which the payment
will not negatively affect the Company’s status as a going concern.

5.7.4 Other Events and Conditions. Any payment scheduled to be made under the
Plan shall be delayed upon such other events and conditions as may be prescribed
in generally applicable guidance published in the Internal Revenue Bulletin.

5.7.5 Continued Deemed Investment During Any Delay in Payment. During any delay
in payment under this Section 5.7, the unpaid amount shall continue to be
credited (or debited) with deemed investment returns, gains and losses in
accordance with Section 3.4.

5.8 Acceleration of Payment(s) Permitted Under Certain Circumstances.
Notwithstanding any foregoing provision of Section 5 and except as otherwise
provided below, a Participant’s Account balance may be distributed to the extent
permitted below:

5.8.1 Conflicts of Interest. A Participant’s Account balance may be distributed
in an immediate lump sum cash payment to the extent permitted in Treasury
regulation section 1.409A-3(j)(4)(iii), as directed by the Committee (in its
discretion) if the payment is a necessary part of a course of action that
results in compliance with a federal, state , local or foreign ethics law or
conflicts of interest law that would be violated absent such course of action.

5.8.2 Payment of Employment Taxes. A Participant’s Account balance may be
distributed in an immediate lump sum cash payment to the extent permitted in
Treasury regulation section 1.409A-3(j)(4)(vi), as directed by the Committee (in
its discretion), to cover any, employment tax withholding obligation that arise
with respect to the deferred compensation under the Plan.

 

16



--------------------------------------------------------------------------------

5.8.3 Income Inclusion Under Section 409A of the Code. Subject to Section 5.6, a
Participant’s Account balance may be distributed in an immediate lump sum cash
payment to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(vii), as directed by the Committee (in its discretion), at any
time the Plan fails to meet the requirements of Code Section 409A and the
Treasury regulations thereon.

5.8.4 Payment of State, Local or Foreign Taxes. Subject to Section 5.6, a
Participant’s Account balance may be distributed in an immediate lump sum cash
payment to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(xi), as directed by the Committee (in its discretion), ), to
cover any state or local income tax, foreign or other tax withholding obligation
that arise with respect to the deferred compensation under the Plan.

5.8.5 Certain Offsets. Subject to Section 5.6, a Participant’s Account balance
may be distributed in an immediate lump sum cash payment to the extent permitted
in Treasury regulation section 1.409A-3(j)(4)(xiii), as directed by the
Committee (in its discretion) to cover a debt owed to the Company if the
Participant incurred the debt in the ordinary course of the service
relationship, the offset does not exceed $5,000 per calendar year and the
payment occurs on the due date of the debt.

5.8.6 Bona Fide Disputes as to a Right to a Payment. Subject to Section 5.6, a
Participant’s Account balance may be distributed in an immediate lump sum cash
payment to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(xiv), as directed by the Committee (in its discretion) as a
result of a settlement of a bona fide dispute between the Company and the
Participant as to whether the Participant’s entitlement to a deferred
compensation payment.

5.8.7 Other 409A Permitted Acceleration. Subject to Section 5.6, a Participant’s
Account balance may be distributed in an immediate lump sum cash payment to the
extent permitted in Treasury regulation section 1.409A-3(j)(4), as directed by
the Committee (in its discretion).

5.9 Beneficiary Designations. Each Participant may, pursuant to such procedures
as the Committee may specify, designate one or more Beneficiaries.

5.9.1 Spousal Consent. If a Participant designates a person other than or in
addition to his or her spouse as a primary Beneficiary, the designation shall be
ineffective unless the Participant’s spouse consents to the designation. Any
spousal consent required under this Section 5.9 shall be ineffective unless it
(a) is set forth in writing in a form specified in the discretion of the
Committee, (b) acknowledges the effect of the Participant’s designation of
another person as his or her Beneficiary under the Plan, and (c) is signed by
the spouse and witnessed by an authorized

 

17



--------------------------------------------------------------------------------

agent of the Committee or a notary public. Notwithstanding this consent
requirement, if the Participant establishes to the satisfaction of the Committee
that written spousal consent may not be obtained because the spouse cannot be
located, his or her designation shall be effective without spousal consent. Any
spousal consent required under this Section 5.9 shall be valid only with respect
to the spouse who signs the consent. A Participant may revoke his or her
Beneficiary designation at any time, provided that such revocation is in
writing.

5.9.2 Changes and Failed Designations. A Participant may designate different
Beneficiaries (or may revoke a prior Beneficiary designation) at any time by
delivering a new designation (or revocation of a prior designation) in
accordance with Section 5.9.1. Any designation or revocation shall be effective
only if it is received by the Committee. However, when so received, the
designation or revocation shall be effective as of the date the notice is
executed (whether or not the Participant still is living), but without prejudice
to the Committee on account of any payment made before the change is recorded.
The last effective designation received by the Committee shall supersede all
prior designations. If a Participant dies without having effectively designated
a Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable to his or her surviving spouse, or, if the Participant
is not survived by his or her spouse, the Account shall be paid to his or her
estate.

5.10 Unforeseeable Emergency. If a Participant incurs an Unforeseeable
Emergency, the Committee, in its sole discretion, may determine that all or part
of the Participant’s vested Account balance shall be distributed to him or her
in a lump sum cash payment on the Payment Date that immediately follows the date
on which the Committee determines that the Participant has incurred the
Unforeseeable Emergency or as soon as administratively practicable thereafter;
provided, however, that the amount paid to the Participant pursuant to this
Section 5.10 shall be limited to the amount reasonably necessary to satisfy the
Unforeseeable Emergency (which may include amounts necessary to pay any federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the payment); and provided, further, that any vested Company
Contributions or vested Predecessor Plan Contributions credited to the
Participant’s Account shall be paid in whole Shares (with the balance, if any,
in cash). Also, no payment under this Section 5.10 shall be made to the extent
that the Participant’s Unforeseeable Emergency is or may be relieved by the
cancellation of the Participant’s Compensation Deferrals in accordance with
Section 2.2.2.

5.11 Payments to Incompetents. If any individual to whom a benefit is payable
under the Plan is a minor or legally incompetent, the Committee shall determine
whether payment shall be made directly to the individual, any person acting as
his or her custodian or legal guardian under the California Uniform Transfers to
Minors Act, his or her legal representative or a near relative, or directly for
his or her support, maintenance or education.

5.12 Undistributable Accounts. Each Participant and (in the event of death) his
or her Beneficiary shall keep the Committee advised of his or her current
address. If the Committee is unable to locate the Participant or Beneficiary to
whom a Participant’s Account is payable under

 

18



--------------------------------------------------------------------------------

this Section 5, the Participant’s Account shall continue to be credited (or
debited) with deemed investment returns, gains and losses in accordance with
Section 3.4. Accounts that, in accordance with the preceding sentence, have been
undistributable for a period of thirty-five (35) months shall be forfeited as of
the end of the thirty-fifth month. If a Participant whose Account was forfeited
under this Section 5.12 (or his or her Beneficiary) files a claim for
distribution of the Account after the date on which it was forfeited, and if the
Committee determines that such claim is valid, then the forfeited balance shall
be paid by the Employer in a lump sum cash payment as soon as practicable
thereafter (without any interest or any deemed investment returns, gains or
losses after the date of forfeiture).

SECTION 6

PARTICIPANT’S INTEREST IN ACCOUNT

6.1 Compensation Deferrals. Subject to Sections 8 (relating to creditor status)
and 9.2 (relating to amendment and/or termination of the Plan), a Participant’s
interest in his or her Compensation Deferrals at all times shall be one hundred
percent (100%) vested and nonforfeitable.

6.2 Vesting in Company Contributions. Except as provided in the following
sentence, a Participant’s interest in his or her Company Contribution (if any)
shall become one hundred percent (100%) vested and nonforfeitable on the
earliest of (a) the date that is three years (3) after the date as of which such
Company Contribution was made (but only if the Participant does not incur a
Separation from Service before the end of such three-year period), (b) the date
on which a Change in Control Event occurs, or (c) the date on which the
Participant incurs a Separation from Service due to death or Disability. If a
Participant transfers any Compensation Deferral out of the Company Stock Fund
prior to any Company Contribution associated with such Compensation Deferral
becoming vested in accordance with the preceding sentence, the Company
Contribution related to such transferred Compensation Deferral shall be
immediately forfeited. For example, if a Participant elects to have $10,000 of
his or her Compensation Deferrals deemed invested in the Company Stock Fund and
transfers fifty percent (50%) of such Compensation Deferrals (as adjusted for
any deemed earnings, gains or losses thereon) out of the Company Stock Fund
prior to the Company Contribution on those Compensation Deferrals becoming
vested, fifty percent (50%) of the Company Contribution (that is, $1,250, as
adjusted for deemed earnings, gains or losses thereon) shall be immediately
forfeited. The vested portion of a Participant’s Account shall be distributable
to him or her in the manner and at the time set forth in Section 5, and any
unvested portion of such Account shall be permanently forfeited.

6.3 Vesting in Predecessor Plan Contributions. A Participant’s interest in his
or her Predecessor Plan Contribution (if any) shall continue to vest under this
Plan in accordance with the terms of the vesting schedule that was in effect as
of December 31, 2004 under the Predecessor Plan. The vested portion of a
Participant’s Account shall be distributable to him or her in the manner and at
the time set forth in Section 5, and any unvested portion of such Account shall
be permanently forfeited.

 

19



--------------------------------------------------------------------------------

SECTION 7

ADMINISTRATION OF THE PLAN

7.1 Plan Administrator. The Company is hereby designated as the administrator of
the Plan (within the meaning of section 3(16)(A) of ERISA).

7.2 Committee. The Plan shall be administered on behalf of the Company by the
Committee. The Committee shall have the authority to control and manage the
operation and administration of the Plan. Any member of the Committee may resign
at any time by notice in writing mailed or delivered to the Secretary of the
Company.

7.3 Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.

7.4 Powers of Committee. The Committee shall have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:

(a) To interpret and determine the meaning and validity of the provisions of the
Plan and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan or any amendment thereto;

(b) To determine the types of Bonuses which shall be eligible for deferral under
the Plan;

(c) To determine any and all considerations affecting the eligibility of any
employee to become a Participant or remain a Participant in the Plan;

(d) To cause one or more separate Accounts to be maintained for each
Participant;

(e) To cause Compensation Deferrals and deemed returns, gains and losses to be
credited to Participants’ Accounts;

(f) To establish and revise a method or procedure for the deemed investment of
Participants’ Accounts, as provided in Section 3.4;

 

20



--------------------------------------------------------------------------------

(g) To establish and revise an accounting method or formula for the Plan, as
provided in Section 4.3;

(h) To determine the manner and form for making elections under the Plan;

(i) To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

(j) To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

(k) To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;

(l) To arrange for annual distribution to each Participant of a statement of
benefits accrued under the Plan;

(m) To publish a claims and appeal procedure satisfying the minimum standards of
section 503 of ERISA pursuant to which individuals or estates may claim Plan
benefits and appeal denials of such claims;

(n) To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and

(o) To decide all issues and questions regarding Account balances, and the time,
form, manner and amount of distributions to Participants in accordance with the
Plan’s terms.

7.5 Decisions of Committee and its Delegates. All actions, interpretations, and
decisions of the Committee (and its delegates) shall be conclusive and binding
on all persons, and shall be given the maximum possible deference allowed by
law.

7.6 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, shall be
paid and borne by the Employers.

7.7 Eligibility to Participate. No member of the Committee who is also an
employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own Account under the Plan.

7.8 Indemnification. Each of the Employers shall, and hereby does, indemnify and
hold harmless the members of the Committee (and its delegates), from and against
any and all losses,

 

21



--------------------------------------------------------------------------------

claims, damages or liabilities (including attorneys’ fees and amounts paid, with
the approval of the Board of Directors, in settlement of any claim) arising out
of or resulting from the implementation of a duty, act or decision with respect
to the Plan, so long as such duty, act or decision does not involve gross
negligence or willful misconduct on the part of any such individual.

SECTION 8

UNFUNDED PLAN

All amounts credited to a Participant’s Account under the Plan shall continue
for all purposes to be a part of the general assets of the Company. The interest
of the Participant in his or her Account, including his or her right to a
distribution thereof, shall be an unsecured claim against the general assets of
the Company. Nothing contained in the Plan shall (a) give any Participant or
Beneficiary any interest in or claim against any specific assets of the Company,
nor (b) prevent the Company (with the consent of the Board of Directors) from
establishing a grantor trust (within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code) to assist the Company in
fulfilling its obligations under the Plan.

SECTION 9

MODIFICATION OR TERMINATION OF THE PLAN

9.1 Employers’ Obligations Limited. The Employers intend to continue the Plan
indefinitely, and to maintain each Participant’s Account until it is scheduled
to be paid to him or her in accordance with the provisions of the Plan. However,
the Plan is voluntary on the part of the Employers, and the Employers do not
guarantee to continue the Plan. The Company at any time may, by amendment of the
Plan, suspend Compensation Deferrals or may discontinue Compensation Deferrals,
with or without cause. Complete discontinuance of all Compensation Deferrals
shall be deemed a termination of the Plan.

9.2 Right to Amend or Terminate. The Board of Directors, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason, provided that no amendment or termination of the Plan shall, without the
consent of the Participant, reduce the balance then credited to the
Participant’s Account.

9.3 Effect of Termination. If the Plan is terminated pursuant to this Section 9,
the vested balances credited to the Accounts of the affected Participants shall
be distributed to them at the time and in the manner set forth in Section 5,
except as provided in Section 9.4.

9.4 Acceleration of Distributions Permitted on Certain Terminations.
Notwithstanding ay contrary Plan provision, if the Plan is terminated and
liquidated pursuant to this Section 9 and in accordance with the requirements of
section 409A of the Code and Treasury regulation section 1.409A-3(j)(4)(ix), the
vested balances credited to the Accounts of affected

 

22



--------------------------------------------------------------------------------

Participants may be distributed to them in lump sum cash payments as soon as may
be permitted under section 409A of the Code and Treasury regulation section
1.409A-3(j)(4)(ix), as directed by the Committee (in its discretion); provided,
however, that any vested Company Contributions or vested Predecessor Plan
Contributions credited to an affected Participant’s Account shall be payable
only in whole Shares (with the balance, if any, in cash).

SECTION 10

GENERAL

10.1 Inalienability. In no event may any Participant, Beneficiary, spouse or
estate sell, transfer, anticipate, assign, hypothecate, or otherwise dispose of
any right or interest under the Plan; and such rights and interests shall not at
any time be subject to the claims of creditors nor be liable to attachment,
execution or other legal process.

10.2 Rights and Duties. Neither the Employers nor the Committee shall be subject
to any liability or duty under the Plan except as expressly provided in the
Plan, or for any action taken, omitted or suffered in good faith.

10.3 No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the making of any Compensation Deferrals nor any action
of any Employer or the Committee, shall be held or construed to confer upon any
individual any right to be continued as an employee of the Employer nor, upon
dismissal, any right or interest in any specific assets of the Employers other
than as provided in the Plan. Each Employer expressly reserves the right to
discharge any employee at any time.

10.4 Applicable Law. The Plan is intended to comply with the provisions of
section 409A of the Code. Notwithstanding any contrary Plan provision, the Plan
shall be construed, administered and enforced in a manner that is consistent
with such intent. The provisions of the Plan also shall be construed,
administered and enforced in accordance with the applicable provisions of ERISA,
and to the extent not preempted by ERISA, with the applicable laws of the State
of California (other than its conflict of laws provisions).

10.5 Apportionment of Costs and Duties. All acts required of the Employers under
the Plan may be performed by the Company for itself and all other Employers, and
the costs of the Plan shall be equitably apportioned by the Committee among the
Company and the other Employers. Whenever an Employer is permitted or required
under the terms of the Plan to do or perform any act, matter or thing, it shall
be done and performed by any officer or employee of the Employer who is
thereunto duly authorized by the board of directors of the Employer.

10.6 Compensation Deferrals Not Counted Under Other Employee Benefit Plans.
Compensation Deferrals under the Plan will not be considered for purposes of
contributions or benefits under any other employee benefit plan sponsored by the
Employers, except to the extent specifically provided in any such plan.

 

23



--------------------------------------------------------------------------------

10.7 Tax Withholding. Notwithstanding any contrary Plan provision, the Company
shall have the right to deduct from a Participant’s Account and/or any payments
due to a Participant (or his or her Beneficiary) under the Plan any and all
taxes determined by the Committee to be applicable with respect to such
benefits. In the discretion of the Committee, the Company and the Participant’s
Employer may accept payment by the Participant (or Beneficiary) of the amount of
any applicable taxes in lieu of deducting such amount from the Participant’s
Account or payments due under the Plan.

10.8 Adjustments in Authorized Shares.

In the event of any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares, the Board of Directors shall adjust the number and class of Shares that
may be delivered pursuant to Company Contributions or Predecessor Plan
Contributions in such manner as the Board of Directors (in its sole discretion)
determines to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

10.9 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and in lieu of each provision which is held invalid or
unenforceable, there shall be added as part of the Plan a provision that shall
be as similar in terms to such invalid or unenforceable provision as may be
possible and be valid, legal, and enforceable.

10.10 Captions. The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.

10.11 No Guarantees Regarding Tax Treatment. Participants (or their
Beneficiaries) shall be responsible for all taxes with respect to any benefits
under the Plan. The Committee, the Company and the other Employers make no
guarantees regarding the tax treatment to any person of any Compensation
Deferrals or payments made under the Plan.

 

24



--------------------------------------------------------------------------------

EXECUTION

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this restated Plan on the date indicated below.

 

    THE PMI GROUP, INC.  

/s/ Charles Broom

Dated: September 24, 2007   By:   Charles Broom   Title:   Senior Vice President

 

25